Motion Granted and Order filed February 10, 2015




                                        In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-10-00708-CV
                                    ____________

THE PORT OF HOUSTON AUTHORITY OF HARRIS COUNTY, TEXAS,
                         Appellant

                                          V.

            ZACHRY CONSTRUCTION CORPORATION, Appellee


                     On Appeal from the 151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2006-72970

                                      ORDER

        The parties’ joint motion to modify the briefing schedule is granted.
Accordingly, we order the following:

        a. Port’s supplemental brief of appellant (15,000 words) to be filed April 13,
2015;

        b. Zachry’s supplemental brief of appellee (15,000 words) to be filed June
12, 2015; and
      c. Port’s supplemental reply brief (7,500 words) to be filed July 13, 2015.



                                     PER CURIAM



Panel consists of Justices Boyce, Christopher, and McCally.